Citation Nr: 1218985	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  10-25 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from November 1944 to August 1946.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The weight of the competent and credible evidence is against the conclusion that it is at least as likely as not that the Veteran's bilateral hearing loss either began during or was otherwise caused by the Veteran's military service, to include any noise exposure therein.  


CONCLUSION OF LAW

Criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The Veteran is currently seeking service connection for bilateral hearing loss.  He served on active military duty from November 1944 to August 1946.  He was first clinically diagnosed with hearing loss in 2008.

As an initial point, the service treatment records do not show any hearing problems in service, and the first evidence of hearing loss was not presented for more than fifty years after service.  As such, there is no evidence of compensable sensorineural hearing loss within the one year presumptive period.

The Board will now turn to the question of whether it is at least as likely as not that the Veteran's currently diagnosed bilateral hearing loss either began during or was otherwise caused by the Veteran's military service, to include any noise exposure therein.  

During the course of his appeal, the Veteran has written a number of statements (including his notice of disagreement and substantive appeal) describing his military noise exposure, and he has testified at a hearing before the RO.  He believes that his military noise exposure caused his current bilateral hearing loss.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Noise exposure is something that a lay person, such as the Veteran, is competent to describe.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

With regard to his military noise exposure, the Veteran's DD-214 noted that he was a shop clerk, and the RO previously asserted that this was not a position for which military noise exposure would be expected.  However, the Veteran has clarified on several occasions that this rank was not achieved until later in his military career, and he has described in compelling detail the types of in-service noise he was exposed to.  Specifically, the Veteran reported that he was initially stationed in California in 1945, where his responsibility was to see that airplanes were maintained properly so as to be ready for flights.  Part of this duty entailed spinning the propeller to start the plane engines and leading the planes to the runway.  He was also reportedly responsible for guiding the planes back in after they landed.  The Veteran asserted that this work involved a considerable amount of noise.  At his hearing, the Veteran indicated that his ears would ring and roar for several hours each night.

He has reported that he was then shipped to the Philippines to help close down several bases.  This assignment reportedly involved exposure to a number of large diesel engines which were very noisy, as the Veteran asserted that he would help direct the diesel machines onto waiting boats.  

In his notice of disagreement, the Veteran provided additional information about his military noise exposure, recalling that he helped approximately 10 airplanes per day without the use of hearing protection.  He asserted that by the end of the day his ears were ringing for several hours and he had difficulty hearing clearly.  This assignment lasted for six months.  He then reported being shipped to the Philippines where he was around noisy diesel equipment for several months.  He acknowledged that his MOS was shopkeeper, but he asserted that such a classification does not accurately represent the extensive in-service acoustic trauma that he was exposed to.  

Here, the Veteran has consistently described the type and extent of his military noise exposure in written statements, in oral testimony, and at his VA examinations.  Moreover, his reports describe types of noise exposure which appear to be consistent with his military service.  38 U.S.C.A. § 1154(a).  As such, the Veteran's accounts of military noise exposure are found to be sufficiently credible to support a finding of military noise exposure.  However, noise exposure alone, even if such exposure occurred during service, is insufficient to support a grant of service connection.  Rather, the evidence must show that such exposure caused a hearing loss disability.

While the Board accepts the Veteran's reports of his military noise exposure as credible, the Board must also evaluate the credibility of  his statements regarding the onset of his hearing loss. 

The Veteran stated in 2008 that he had been gradually losing his hearing over time, indicating that the deterioration was so gradual that he was unaware of it until recently.  At his RO hearing, the Veteran asserted that he first started to notice that the hearing loss was not correcting itself in the 1950s.  He was asked what specific problems he was having and the Veteran asserted that it was a real gradual progression, but he recalled noticing that he could not hear quite as well.  He stated that his wife began noticing it quickly after they got married in 1955.
In his notice of disagreement, the Veteran asserted that his hearing started to diminish gradually in the 1950s and just kept building over time.

The Veteran's wife also submitted a letter indicating that they had been married 53 years (and the accompanying marriage certificate confirmed that they were married in 1955).  She indicated that his hearing had been ok at first, but as time went on she noticed that the Veteran appeared not to hear her a lot, and as years went by it was more frequent.  In September 2011, the Veteran asserted that when he got married 56 years earlier, his wife noticed that he could not comprehend certain words and did not completely understand what she said.  He asserted that as the years went on, it occurred more frequently, but he had simply passed it off.

As described, the Veteran testified that his wife quickly realized that he had hearing problems after they were married, but his wife wrote in 2008 that the Veteran's hearing had been ok at first after they were married, but as time went on she noticed that he appeared not to hear her a lot, and as years went by it was more frequent.  This slight inconsistency weakens the probative value of the Veteran's statement.  The Board is sympathetic to the difficulty pinpointing when exactly the Veteran began having problems with his hearing, and it is certainly difficult looking back more than five decades.  However, this extensive passage of time requires a careful examination of the lay statements and an assessment of whether they make sense in conjunction with the other evidence of record.   

Looking to the evidence of record aside from the lay statements, service treatment records reveal no complaints of, or treatment for, any hearing problems.  At his separation physical in August 1946, the Veteran had 15/15 on both spoken and whispered voice in both ears.  Specific audiometric testing was not conducted.

The first post-service medical evidence that is of record is dated in February 1958 when the Veteran sought service connection for his foot that he had injured in service.  However, while he claimed service connection for a foot disability, he did not seek service connection for hearing loss.  Moreover, at a VA examination in February 1958 (for the foot), it was noted that the Veteran's hearing was normal (although again only whispered voice testing was administered).  However, it is clear from the fact that the Veteran filed for service connection that he was familiar with the VA system, and if he was in fact experiencing hearing problems in the 1950s as he suggested, it would be logical that he would have filed for service connection for hearing loss as well as for the foot condition.

Instead, no additional evidence was submitted for approximately 50 years after the VA examination in 1958 and for more than 60 years after service; until the Veteran submitted a claim seeking service connection for bilateral hearing loss in December 2008.  Even on this application form, the Veteran confusingly stated that his disability had begun in June 1993 and he reported being treated for it in September 2008.  This further reduces the probative value of the Veteran's assertions as to the onset of his bilateral hearing loss.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  

The Veteran did assert in February 2009 that he had been to ear doctors in the past, but he reported that all of the doctors had unfortunately passed away and therefore no records were available from such treatment.  He indicated that the appointments had occurred a number of years earlier, but he did not actually specify when; and presumably this treatment would have been provided many years after service, as the Veteran has repeatedly stated that he did not even realize he had a hearing problem for a number of years after service.  Given the inconsistency with which the Veteran described the onset of his hearing loss, the Board finds it to be insufficiently credible to establish when his bilateral hearing loss actually began.

Additionally, even if the Veteran did begin to appreciate diminished hearing acuity shortly after his wedding, he did not get married for nearly a decade after separation, as he was separated in 1946 and married in 1955.  At other times, the Veteran has asserted that he began experiencing hearing problems in the 1950s, but even accepting this statement as credible and accurate would still place the onset of his hearing loss years after service, and therefore, continuity of symptomatology would not have been established.  As such, service connection would require a medical opinion of record to relate the Veteran's bilateral hearing loss to his time in military service.

Turning to the medical evidence of record, the first evidence suggesting that the Veteran had bilateral hearing loss was a private audiogram from September 2008 that was submitted in connection with the Veteran's claim application.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  This private examination did appear to show bilateral hearing loss for VA purposes.
 
The Veteran was provided with a VA examination in May 2010, at which the examiner reviewed his claims file, including his service treatment records.  The examiner noted the results of the whispered speech testing in service, but explained that such a test was considered to be unreliable because it was insensitive to high frequency loss.  The examiner accurately recorded the Veteran's reported military noise exposure including his exposure to planes and diesel engines.  Audiometric testing revealed, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
30
35
LEFT
25
25
20
20
35
 
Speech recognition scores using the Maryland CNC Test showed 94 percent on the right and 96 percent on the left.  As such, this testing confirmed that the Veteran had bilateral hearing loss, although not a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385; Hensley  v. Brown, 5 Vet. App. 155, 157 (1993) (holding that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss.").  
 
Following the examination, the examiner stated that the Veteran's hearing was considered to be normal for adjudication purposes, and explained that the configuration of the Veteran's bilateral hearing loss was not consistent with noise induced hearing loss.  As such, she opined that the Veteran's hearing loss was more likely due to aging than to military noise exposure, adding that the degree of hearing loss was consistent with hearing loss due to aging.  The examiner also noted that when asked about the test conditions for the privately obtained hearing test, the Veteran reported that the audiologist had used supra-aural headphones.  The examiner explained that because the Veteran has collapsing ear canals, the pure-tone thresholds would be invalid using such methods.  The examiner noted that the word recognition scores were consistent with the speech recognition scores obtained at the VA examination.

It is noted that at his RO hearing, the Veteran's representative suggested that the VA examiner was somehow prejudiced against the Veteran, asserting that the examiner had gone out of her way to try to disprove what the private doctor had found.  However, upon review of the examination report, the Board finds that the examiner provided a complete rationale for her opinion, and explained why she felt that the findings of the private audiogram, which were considerably different from those found at the VA examination, were unreliable.  The representative asked for a second VA examination, and one was provided, but as will be discussed, the findings at the second VA examination supported the earlier VA findings, and the second VA examiner provided even more rationale for his conclusion that the Veteran's hearing loss was not related to service.  As such, the Board has not found any evidence of prejudice by the VA examiner, or any other reason to doubt the credibility of the 2010 VA examination report.

In his June 2010 substantive appeal, the Veteran asserted that he felt that the VA examiner had found more post-service noise exposure than he actually had, arguing that he would mow his lawn and attend the orchestra, but he asserted that this was not loud music such as with rock and roll.  The Board has closely reviewed the VA examiner's opinion, but a plain reading of the examination report does not suggest that the examiner was of the opinion that the Veteran had greater post-service noise exposure than he did.  Rather, it appears that the examiner was fully apprised of the Veteran's noise exposure both during and following service, but found that the Veteran's hearing loss was not in fact consistent with noise exposure.

In April 2010, the Veteran's private doctor submitted a statement indicating that the Veteran had been seen in September 2008 and found to have severe sensioneural hearing loss.  The doctor opined that the hearing loss probably began while in the service where he was exposed to extremely loud engine noise from work with airplanes and construction equipment.  However, no explanation was provided for such an opinion, there was no indication that the private doctor reviewed the Veteran's medical record, or was otherwise familiar with his medical history.  Moreover, the doctor did not account for the lack of any findings of hearing loss for more than 50 years after service, or the finding of normal hearing in 1958.

In May 2011, the Veteran was again seen by his private doctor who asserted that the Veteran had sensioneural hearing loss that would benefit from amplification.  He added that their testing did not agree with VA testing. 

Given the differences in opinion and the differences in the audiometric findings, VA obtained a second VA examination in November 2011 (with a different audiologist from the VA examination in May 2010).  The examiner accurately recorded the Veteran's reported history of noise exposure both in-service and post-service, acknowledging that the Veteran had not experienced any significant occupational noise exposure post service as he worked as a salesman.  Rather, post-service, the Veteran only had noise exposure to lawn equipment and other power tools.  




Audiometric testing at the VA examination showed the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
35
45
LEFT
30
30
30
40
45
 
Speech recognition scores were 94 percent in each ear using the Maryland CNC word list.  As such, the evidence established hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  The examiner asserted that the Veteran exhibited mild to moderate bilateral sensioneural hearing loss that was consistent with the prior VA examination.  The examiner concluded that it was less likely than not that the Veteran's bilateral hearing loss was the result of his military service.  The examiner noted that service treatment records were silent for any complaints of hearing loss; that prior claims for disability did not mention hearing loss for decades after service; and that hearing loss was not diagnosed for decades after service (which the examiner suggested was evidence of onset well after discharge from service).  The examiner also explained that research had shown that hearing loss due to noise exposure is rarely a delayed onset problem, rather it occurs to some degree at or soon after the time of exposure.  Here, the Veteran did not seek treatment for any hearing loss for many years after service, and it therefore appeared that his loss had been of gradual onset.  Moreover, the loss that was present was consistent with his age and normal presbycusis.  The examiner also noted that the gradual slope of the Veteran's hearing loss is not usually a result of noise, adding that there was no noise notch or other indication of acoustic trauma.

The examiner added that the testing at the private clinic in 2008 was inconsistent and was considered unreliable by the 2010 VA examiner.  The 2011 examiner indicated that testing conducted at the November 2011 VA examination was consistent with the earlier VA examination findings and was felt to be an accurate representation of the Veteran's current hearing acuity.  Moreover, he opined that the

opinion letter provided by the private physician was based on speculation, as there was no evidence cited to to support a claim of hearing loss due to acoustic trauma.

In this case the evidence of record contains two medical opinions which are grounded in the evidence of record and which contain full, detailed rationales for the conclusions reached, namely that the Veteran's bilateral hearing loss is most likely age related and is unlikely to be related to military noise exposure.

Conversely, there is a single opinion which links the Veteran's bilateral hearing loss to his military noise exposure.  However, that opinion is without supporting rationale, it failed to address the lack of any finding of hearing loss at the VA examination in the 1950s, and it did not account for the fact that the hearing results were not consistent with noise exposure.  

This lack of any rationale, and failure to address the evidence of record, renders the conclusion reached by the private doctor highly speculative; and medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

The lack of a compelling rationale, and the failure to address certain critical pieces of evidence such as the multiple year gap between separation and the Veteran's alleged onset of hearing loss, or the fact that the Veteran was not diagnosed with hearing loss for approximately 60 years after service, greatly undermines the probative value of the private opinion, and the Board therefore affords it less weight.

On the other hand, the two opinions provided by the VA audiologists were well-supported with findings that were grounded in the evidence of record.  The opinions are therefore considered to be highly probative and are given great weight.

The Board has reviewed the evidence of record, but the lay testimony does not suggest that the Veteran's hearing loss began in service or for a number of years thereafter, and the weight of medical evidence shows that the Veteran's bilateral hearing loss is age related and was not caused by military noise exposure.

As such, the criteria for service connection have not been met, and the Veteran's claim is therefore denied.
 
II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in January 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records have been obtained, as have VA treatment records and service treatment records.  Additionally, the Veteran testified at a hearing before the RO and was offered the opportunity to testify at a hearing before the Board, but he declined.  The Veteran did report that he had seen ear doctors years ago, but he did not identify the doctors and he stated that those doctors had passed away and indicated that no records would be available.  As such, a remand is not necessary to seek any treatment records.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).   

The Veteran was also provided with two VA examinations (the reports of which have been associated with the claims file).  The Board finds that both examinations were thorough and adequate and provided sound bases upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


